Case 2:17-cv-01223-RJS Document 144 Filed 10/06/20 PageID.1749 Page 1 of 9
                                                                                           ' RECEIVED CLERK

                                                                                                   OCT O6 2020
                                                                                            U.S. DISTRICT COURT
September 18, 2020
                                                                                                    LODGED
                                                                                              ....L J 1'7 ~   rz.. 'L> tf..)S
Sent: USPS Certified Return Receipt #7019 2280 0000 3187 1568


D. MARK JONES
c/o UNITED STATES DISTRICT COURT
351 South West Temple
Salt Lake City, UT 841 01




RE: NOTICE OF DEFAULT, ACCEPTANCE OF YOUR AGREEMENT, AND INTENT
TO COLLECT




MR. JONES,

   I, Paul-Kenneth: Cromar, a living and breathing man upon the land, Secured Party

for the copyrighted and trademarked Undersigned name, hereby provide You, Flesh-

and-Blood MR. D. MARK JONES, this NOTICE OF DEFAULT, ACCEPTANCE OF

AGREEMENT, AND INTENT TO COLLECT, with a Rosh Hashanah ("The Day of

Atonement") opportunity to reconcile, for the reasons explained as follows:


   You, Flesh-and-Blood MR. D. MARK JONES, in a USPS Certified Return Receipt

communication #7019 2280 0000 3188 5657, received a PUBLIC NOTICE,

DECLARATIONS, MANDATES, AND LAWFUL PROTEST on June 22, 2020 - 11.39

am, which You, MR. JONES allowed to be filed on UNITED STATES DISTRICT

COURT under case #2:17 cv 01223 RJS, Docket #130 entered July 16, 2020, thus


© 2020 Paul-Kenneth: Cromar•M-NOTICE OF DEFAULT, ACCEPTANCE & COLLECTION - #PKC2200918D.M..JONES
Case 2:17-cv-01223-RJS Document 144 Filed 10/06/20 PageID.1750 Page 2 of 9




publicly acknowledging Your lawful and moral to obligation to contest, deny or

agree by non-response. You did not respond within the 30-day deadline of July 23,

2020; therefore, by Your silence you have acquiesced, and thereby AGREED with

ALL the contents.


   Additionally, You have on occasion acted to abuse and deny of our God-given,

Constitutionally secured rights, which promoted a DEPRIVATION OF RIGHTS

UNDER COLOR OF LAW in violation of 18 U.S. Code § 242, designed to defraud

Me and my family of our home 9870 North Meadow Drive, in and around a place

known as Cedar Hills, in Utah state.


   Said PUBLIC NOTICE, DECLARATIONS, MANDATES AND LAWFUL PROTEST

gave You reasonable notice and grace to locate and produce the required evidence

and /or verify the accuracy, reliability, and trustworthiness of the evidence provided.

The deadline for production of said evidence was July 23, 2020. You have served

absolutely nothing upon me, which could be considered as a good faith and diligent

attempt by you to respond to my lawful and reasonable PUBLIC NOTICE,

DECLARATIONS, MANDATES AND LAWFUL PROTEST within the stated deadline.


   THEREFORE, You, MR. JONES, with Your failure to respond, as stipulated, with

any support of Your disagreement with evidence, fact and valid law, is now Your

agreement with, and admission to the fact, that the evidence enclosed in the PUBLIC

NOTICE, DECLARATIONS, MANDATES AND LAWFUL PROTEST is true, correct,

                                                                                                   2
© 2020 Paul-Kenneth: Cromar™ -NOTICE OF DEFAULT, ACCEPTANCE & COLLECTION . #PKC220091BD.M..]ONES
Case 2:17-cv-01223-RJS Document 144 Filed 10/06/20 PageID.1751 Page 3 of 9




legal, lawful, and is your irrevocable agreement attesting to this, fully binding upon

You, in any court in America, without Your protest or objection or that of those You

represent.


   Accordingly, I now invoke the doctrine of estoppel by acquiescence, because I

can prove that Your previous fiduciary contract with me imposes upon You, MR.

JONES a legal and moral duty to answer, and your silence can now be construed as a

FRAUD.

       "Silence can only be equated with fraud where there is a legal or moral duty
       to speak or where an inquiry left unanswered would be intentionally
       misleading." See U.S. v. Twee!, 550 F .2d 297, 299(1977), emphasis added,
       quoting U.S. v. Prudden, 424 F .2d 1021, 1032 (1970). See also Carmine v.
       Bowen, 64 A. 932 (1906).


   Additionally, it may be helpful to YOU to understand that the often claimed

"immunity" by government officials is a false and deceitful legal claim, as highlighted

18 U.S. Code§ 242, and in these two Supreme Court findings, as provided at the end

of the PUBLIC NOTICE, DECLARATIONS, MANDATES AND LAWFUL PROTEST:


         "Under the Clearfield Doctrine, derived from the 1943 Supreme Court
        Decision in Clearfield Trust, et al. vs. United States, (328 U.S. 363,318), the
        court ruled, in essence, that when a government reduces itself to a corporate
        status, it becomes merely another corporation, having no more nor less
        standing than all other corporations." (see page 12, item 13.)

        And,


        "The UNITED STATES Supreme court in 2000 ruled, Bond vs. UNITED
        STATES 529 US 334-2000, held that the people are in fact Sovereign and not
        the STATES or government. The court went on to define that local, STATE and
                                                                                                  3
© 2020 Paul-Kenneth: Cromar™-NOTICE OF DEFAULT, ACCEPTANCE & COLLECTION - #PKC2200918D.M..JONES
Case 2:17-cv-01223-RJS Document 144 Filed 10/06/20 PageID.1752 Page 4 of 9




       FEDERAL law enforcement officers are committing unlawful actions against
       the Sovereign people by the enforcement of laws and are personally liable for
       their actions." (see page 13 1 item 15.)




   THEREFORE,        with    Your     DEFAULT and           full   AGREEMENT          identified   and

ACCEPTED by me, Paul-Kenneth: Cromar., the living breathing man on the land,

Secured Party for the copyrighted and trademarked Undersigned name, hereby You

have serviced upon You, MR. JONES, this NOTICE OF DEFAULT, ACCEPTANCE OF

AGREEMENT, AND INTENT TO COLLECT.



   As a presumably competent "CLERK OF THE COURT" in a US District Court, no

doubt You, MR. JONES, can contemplate and tabulate the significance of all fees,

penalties, damages, agreements, requirements and mandates you AGREED to, as

intricately identified therein, that I, Paul-Kenneth: Cromar., INTEND TO COLLECT.

Nevertheless, as a courtesy, allow me to highlight a few key issues to which You

have lawfully agreed, which include, but are not limited to:




       1.)    YOU, MR. JONES, as a presumed competent US District Court CLERK OF

       THE COURT, did NOT exercise your lawful opportunity to contest our Land

       Patent title property ownership (publicly noticed as documented within Docket

       #132) to our "heirs and assigns forever" as signed by then President Grover

       Cleveland.      You had opportunities on behalf of Your undeclared client(s),

       associate(s), employer(s), and/or co-conspirator(s), etc. (hereafter "clients") to

                                                                                                     4
© 2020 Paul-Kenneth: Cromar™-NOTICE OF DEFAULT, ACCEPTANCE & COLLECTION - #PKC220091BD.M..JONES
Case 2:17-cv-01223-RJS Document 144 Filed 10/06/20 PageID.1753 Page 5 of 9




       contest our Superior Land Patent claim on our property at 9870 N. Meadow

       Drive, in Cedar Hills, to contest the Land Patent #392 (part and parcel thereof)

       claim filed in the Utah County Record on April 17, 2020 and April 22, 2020,

       in any Article Ill court within 60-days as required; but, instead filed an after-

       the-fact FRAUDULENT, discredited IRS fabricated "DEED"-abstract (an inferior

       claim as 180 years of UNANIMOUS Supreme Court findings prove) on April

       29, 2020.       The 60-day deadline long expired with no contest to the Land

       Patent filed by You and/or Your client(s), thus forever forfeiting the opportunity,

       and hence any claim to the property, regardless of the current legal mischief,

       fraud and possible RICO violations You and/or Your clients may be connected

       to, and have DISHONORABLY facilitated in federal and state courts, to the

       contrary. The fact is that You, MR. JONES are in AGREEMENT that there are

       NO LAWFUL CLAIMS on us, Paul-Kenneth: Cromar. and/or Barbara-Ann:

       Cromar, our home and property at the 9870 North Meadow Drive land, which

       is part and parcel of Land Patent #392, at Cedar Hills, in the Utah state, by

       You, MR. JONES and/or while sometimes acting as a Clerk of the Court. You

       are herein NOTIFIED that I ACCEPT Your AGREEMENT, and,




       2.)   The Controversy is Lawfully Resolved.               You, MR. JONES, the living man,

       allowed to be filed a NOTICE OF DEFAULT, ACCEPTANCE OF AGREEMENT,

       AND INTENT TO COLLECT in the UNITED STATES DISTRICT COURT under


                                                                                                    5
© 2020 Paul-Kenneth: Cromar™ -NOTICE OF DEFAULT, ACCEPTANCE & COLLECTION - #PI<C2200918D.M..]ONES
Case 2:17-cv-01223-RJS Document 144 Filed 10/06/20 PageID.1754 Page 6 of 9




       case #2:17 cv 01223             RJS (Docket #130), thereunder You offered NO

       substantive replies or objections, thereby confirming that You and I are in

       AGREEMENT, hence the controversy is resolved, thus necessitating immediate

       DISMISSAL of this case with prejudice, vacating and restoring Us, the Cromars,

       our Life, Liberty and Property, in full.




       3.)   You, MR. JONES, accepted the MANDATE to cause to be RESTORED

        TITLE of Ownership of land and property at 9870 N. Meadow Drive

       (sometimes known as 1147:059:0003 11) in Cedar Hills, in the Utah state, on the

       official Utah County Record, back to us, Paul-Kenneth: Cromar. and Barbara-

       Ann: Cromar., the builders and long-time lawful owners thereo( and,




       4.)      You, MR. JONES stand REBUKED before God, man and honorable

       earthly tribunals, for having knowingly and willing participated in the denying

       Me, of my God-given, Constitutionally-secured rights in two courts, as well as

       other ways and venues, and in so doing have committed FRAUD AND

       SWINDLE IN DISHONOR, which is a FELONY punishable by Law, and,




       5.)       MR. JONES, Your willful refusal to provide as requested Your "Oath of

       Office, ... Anti-Bribery Statement, ... Foreign Agents Registration Act disclosure

       (see FARA.govt and ... bond number and bonding company name, address,


                                                                                                   6
© 2020 Paul-Kenneth: Cromar™ -NOTICE OF DEFAULT, ACCEPTANCE & COLLECTION - #PKC220091BD.M..JONES
Case 2:17-cv-01223-RJS Document 144 Filed 10/06/20 PageID.1755 Page 7 of 9




       phone and agent contact, ... ", demonstrates proof that You do not have these

       lawfully required documents, and that your claimed powers of lawful authority

       are NOT confirmed - potentially nullifying and voiding ALL Your assumed and

       presumed powers, authority and judgments.




   YOU, Flesh-and-Blood MR. D. MARI< JONES, BEWARE!                             YOU have terrorized

and substantively harmed us, Paul-Kenneth: Cromar. and Barbara-Ann: Cromar., (and

daughter Liberty) by your dangerous legal-mischiefs and threats against our life,

liberty and property, depriving us of our rights under color of law.




     Therefore, while impossible for You to repair completely the damage done to our

good names, reputation, and threat to our lives, liberties and property - we INTEND

TO    COLLECT the          previously identified financial             reparations, fees,       penalties,

obligations, etc., from You, D. MARI< JONES, the living man, at our earliest possible

convenience.




     HOWEVER, today is Rosh Hashanah, otherwise known as The Day of Atonement

(an opportunity to reconcile before God and man), and in that I, Paul-Kenneth:

Cromar., have often been the beneficiary of God's mercy and healing forgiveness, a

benefit I desire for you. Therefore, IF for whatever reason You, MR. JONES, did not

understand the significance of our being in AGREEMENT as per the PUBLIC NOTICE,


                                                                                                         7
© 2020 Pau/-l(enneth: Cromar'M-NOTICE OF DEFAULT, ACCEPTANCE & COLLECTION - #Pl(C220091BD.M..JONES
Case 2:17-cv-01223-RJS Document 144 Filed 10/06/20 PageID.1756 Page 8 of 9




DECLARATIONS, MANDATES, AND LAWFUL PROTEST, or need some clarification,

or have reasonable questions, and/or would care to negotiate a mutually satisfactory

settlement, You are being offered a courtesy window of 7-days (768 hours) from the

minute of receipt of this NOTICE, within which to successfully accomplish (not

begin) such effort to provide and secure an acceptance by Me, of Your written

offer/proposal.       (On    a    personal     note,   forgiveness      is freely    offered,     as   is

encouragement for You to repent/reconcile with God and man regarding Your

dishonorable actions.)        However, in behalf o( and for the protection of We the

People, if Your written offer is NOT acceptable, at the end of the 7-days You may

anticipate that we will exercise our RIGHTS, to which YOU AGREED by your

SILENCE, that WE ARE ENTITLED TO COLLECT, and will do so by whatever

means determined most lawfully effective.




   I, Paul-Kenneth: Cromar., ACCEPT YOUR AGREEMENT to Your obligations

and requirements as provided above, and do so respectfully on Heaven's

declared day of Rosh Hashanah / Day of Atonement. Hallelujah and Amen.




                             FOR THE AFFIDAVIT IS OF THE TRUTH:

                         For I, Paul-Kenneth: Cromar., THE Secured Party
                   (copyrighted & trademarked) (Secured Party/Holder in Due Course)
                                 AM FOR THE AFFIRMATION OF THE


                                                                                                        8
© 2020 Paul-Kenneth: Cromar™-NOTICE OF DEFAULT, ACCEPTANCE & COLLECTION - #PKC2200918D.M..JONES
Case 2:17-cv-01223-RJS Document 144 Filed 10/06/20 PageID.1757 Page 9 of 9




              NOTICE OF DEFAULT, ACCEPTANCE OF YOUR AGREEMENT,
                            AND INTENT TO COLLECT

                      BY THE FIRSTHAND KNOWLEDGE OF THE FACTS:


        Utah County
                                                                Asseveration
        Utah Republic
        united States of America                       L.S. -P--}L->--..\.:~~""\o'--=Vt~.. .:::;:
                                                                 igned only in correct publi c capac ity,
                                                                As beneficiary to th e Origin al )urisdi c6


                                                       :Paul-Kenneth: Cromar
                                                       c/o 9870 N. Meadow Drive
                                                       Cedar Hills, Utah state
                                                       uSA [ 84062 l




CC: MR. WILLIAM P. BARR acting as Attorney General
     U.S. Marshal Office - Salt Lake City
     MIKE SMITH acting as Utah County Sheriff
     GARY HERBERT acting as Governor of Utah *
     Utah State BAR Association *
     LaVoy Finicum - R.I.P. (in c/o his beloved widow Jeannette Finicum) *
     Ryan Bundy *
     Ammon Bundy*
     Shawna Cox*
     David Straight *
     Ben McClintock *
           ( * via email)




                                                                                                              9
© 2 02 0 Paul-Kenn eth: Cromar 'M -NOTICE OF DEFAULT, ACCEPTANCE & COLLECTION - #PKC22 00 918D.M ..}ONES
